internal_revenue_service number release date index number -------------------------- -------------------------------- -------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc psi b07 plr-144722-07 date date ----------------------------- ----------------------------- legend taxpayer -------------------------- trailer model a ------------------------------------------------- trailer model b ------------------------------------------- trailer model c ---------------------------------- dear -------------------------- this replies to a letter_ruling request dated date submitted on your behalf by your authorized representative with regard to whether certain truck and truck semitrailer bodies that you sell at retail are exempt under sec_4053 of the internal_revenue_code the code from the tax imposed by sec_4051 taxpayer designs manufactures and sells specialty trailers primarily to end users although sometimes to third-party distributors and primarily customized to the end user’s particular anticipated use taxpayer manufactures three different types of walking floor or live floor trailers herein live floor each type of live-floor trailer is designed and built for a specific use at issue in this case is taxpayer’s trailer model a trailer model a is specifically designed and built by taxpayer to haul and unload various agricultural commodities that are used as livestock feed and fertilizer to and on farms and feed lots the trailer is an open-top rectangular box taxpayer has recently redesigned trailer model a replacing many of its high tensile steel components with extruded aluminum components eacs the purpose of the design change was to reduce the trailer’s weight so as to increase its hauling capacity thereby making it better suited to end users desiring to haul agricultural commodities for use as livestock feed and fertilizer although some strength and durability was plr-144722-07 sacrificed in the redesign the strength and durability that was lost was not needed to haul and unload agricultural commodities used as livestock feed and fertilizer because trailer model a is not unloaded on a tip dumper discussed below taxpayer represents that trailer model a is not strong and durable enough to be unloaded on a tip dumper taxpayer represents that farms dairies and feed lots generally do not have tip dumpers taxpayer represents that even with the increased hauling capacity gained by using eac’s trailer model a is not efficient for use in hauling on the highways because it costs about twice as much as a general purpose freight trailer and has only about three- fourths of the legal load-carrying capacity of a comparably-sized conventional general purpose freight trailer according to taxpayer other features also indicate that trailer model a was primarily designed for use on a farm for example it is loaded from the top and unloaded through doors at the rear using live floor technology the unloading process takes about minutes trailer model a has heavy-duty eac rails at the top of the trailer that slope inward to self-clean which prevents fertilizer from contaminating feed trailer model a’s lower rails support the live floor are designed to prevent the sidewalls from buckling under stress and are critical in limiting corrosion and contamination of the cargo the front coupler landing gear live floor mechanism and rear suspension subframe are fastened to the lower rails to enhance the rigidity of the trailer taxpayer further represents that trailer model a is not suitable for hauling a commodity for human consumption such as corn because during harvest all farmers in the area deliver to a common processing plant within a compressed period of time processing plants have tip loaders to accommodate quick delivery as noted above trailer model a is not suitable for tip loading in the alternative if the owner of trailer model a processes its own commodity and or hauls it on the highway directly to the consumer the owner needs a refrigerated truck and or a truck capable of being unloaded by forklift trailer model a is neither in contrast with trailer model a trailer model b is designed for forest products trailer model b is designed to withstand the extraordinary stress placed on the frame from unloading with a tip dumper loading with a hopper or driving on rutted uneven or unpaved ground causing great torsional stress a tip dumper elevates the front of a trailer up to degrees in the air and unloads a truck in two or three minutes a hopper drops wood chips into the trailer and can occasion great stress if the chips become hung up and all fall at once because of design features intended to be used in these circumstances trailer model b is heavier and costs more than trailer model a trailer model c which is designed for hauling refuse and other waste material is constructed of heavier and more durable material than either trailer model a or trailer plr-144722-07 model b trailer model c’s deck is sometimes fabricated from water-resistant materials trailer model c is also more expensive than taxpayer’s other live floor trailers sec_4051 imposes a tax on the first_retail_sale of among other things automobile truck bodies and truck trailer and semitrailer bodies sec_4053 provides that the tax imposed by sec_4051 shall not be imposed on any body primarily designed- a to process or prepare seed feed or fertilizer for use on farms b to haul feed seed or fertilizer on farms c to spread feed seed or fertilizer on farms d to load or unload feed seed or fertilizer on farms or e for any combination of the foregoing revrul_69_579 1969_2_cb_200 holds that certain automotive truck bodies equipped with heavy-duty unloading equipment and used primarily for hauling feed seed and fertilizer to and on farms are exempt from the manufacturers tax under sec_4063 the predecessor to the sec_4053 exemption provided for retailers tax purposes revrul_69_579 describes truck trailer and semitrailer bodies that contain heavy-duty mechanical or pneumatic type unloading equipment specially designed to facilitate unloading on the farm the unloading equipment is built into and forms an integral part of the bodies adding substantially to their cost and weight and limiting their load- carrying capacity the mechanical system uses conveyors and augers and unloads from the top of the body the pneumatic system uses a blower and hose and usually unloads from the bottom and rear of the body each system is activated by a power take-off from the truck engine the bodies are usually divided into separate compartments and are either open at the top or completely enclosed the revenue_ruling states that the elaborate and expensive unloading systems built into these bodies and the modifications of the bodies required to accommodate the unloading systems make it impracticable to purchase the bodies for use other than in hauling feed seed or fertilizer to and unloading it on farms the revenue_ruling concludes that the bodies are primarily designed to haul and unload feed seed or fertilizer on farms and are exempt from the manufacturers tax by virtue of the sec_4063 exemption revrul_75_462 1975_2_cb_419 provides that highway bodies that are used for the general hauling of feed seed or fertilizer over the highway are subject_to the manufacturers excise_tax unless they have specific features that indicate they are primarily designed to haul feed seed or fertilizer to and on farms revrul_2004_80 2004_2_cb_164 addresses the definition of the term primarily designed as that term is used in distinguishing a truck from a tractor for purposes of plr-144722-07 sec_4051 the revenue_ruling states that the term primarily designed means principally designed it does not mean exclusively designed the exemption from tax provided by sec_4053 does not extend to bodies primarily designed for general use even though the bodies may be capable of hauling feed seed and fertilizer to and on farms or performing other functions described in sec_4053 to be exempt a body must be primarily designed for one or a combination of functions described in sec_4053 in requesting tax-exempt treatment for trailer model a taxpayer submitted a letter_ruling request that was detailed and comprehensive to complement the extensive factual discussion the letter_ruling request included engineering schematics full-color brochures and a matrix comparing and contrasting the different types of live floor trailers produced by taxpayer as well as a comprehensive legal analysis with regard to the trailer model a truck and semitrailer bodies at issue in this case each of the bodies contains an unloading system that is built into and forms an integral part of the body the special unloading equipment is elaborate and expensive adds substantially to the cost and weight of each body and limits its load-carrying capabilities thus like the specially designed bodies described in revrul_69_579 purchase of the subject bodies for use other than in hauling feed seed or fertilizer to and unloading it on farms would be impractical further the detailed information provided by taxpayer highlights a number of specific features including the unloading system the use of eacs which reduces the strength and durability of the trailers the sloped design and self-cleaning nature of the rails at the top of the trailer and the fabrication of the lower rails to limit corrosion and contamination of the trailer’s cargo that indicate trailer model a is primarily designed for use on farms accordingly the truck and semitrailer bodies described herein as trailer model a fall within the exemption provided by sec_4053 and taxpayer's retail sales thereof are exempt from the tax imposed by sec_4051 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-144722-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely stephanie n bland senior technician reviewer branch passthroughs special industries
